DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 13 - Figure 13 in the reply filed on 11/7/19 without traverse is acknowledged.  Claims 8-10, 12-16, 19-21, 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  It is noted that in addition to the claims (10, 16, 23) withdrawn correctly by the applicant, claims 8, 9, 12-15, 19-21 are also withdrawn as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 8-9 do not describe the elected species since the at least partially vaporized nitrogen stream does not flow to a heat pump system but is expanded into the column (32).  Claims 12-15 do not describe the elected species since the first cool nitrogen stream (29) formed by expanded the at least partially vaporized nitrogen stream (27) is not passed through the second heat exchanger but is sent to the column (32).  Claims 19-21 do not describe the elected species since the first cool nitrogen stream (29) formed by expanded the at least partially vaporized nitrogen stream (27) is not passed through the second heat exchanger but is sent to the column (32).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17, 18, 22, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 11, the recitation, “the natural gas cooler is configured to cool the compressed natural gas stream to near ambient temperature after being compressed by the natural gas compressor” is indefinite since the recitations of claim 1 already require the structure of the natural gas cooler and it is entirely unclear what structure is being required by the recitation. 
	In regard to claim 17, the recitation, “the greenhouse gas removal unit having greenhouse gases removed therefrom” is indefinite since the claim already introduces “greenhouse gas” and it is unclear if the present recitation is another gas of refers to the previously recited gas.  Further there is only one greenhouse gas recited previously and not a plurality and this is inconsistent and unclear.
	In regard to claim 22, the recitation, “the natural gas cooler cools the compressed natural gas stream to near ambient temperature after being compressed by the natural gas compressor” is indefinite since the recitations of claim 1 already the natural gas cooler to perform this step and it is entirely unclear tolerance is and is not included by the recitation of “near”.
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11, 17, 18, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (US 2017/0016668) in view of either of Turney (US 2017/0038136) or Guillard (US 2017/0038132).
	In regard to claims 1, 17, Pierre teaches a liquefied natural gas production system and method (see whole disclosure, including Fig. 6), the system and method comprising: 
a natural gas stream (from 20) from a supply of natural gas (20);5 
a liquid nitrogen stream (from 14) from a liquid nitrogen supply (14); 
a natural gas compressor (202) that compresses the natural gas stream to a pressure of at least 135 bara (para. 10 - “compressed in a natural gas compressor to a pressure of at least 135 bara”, para. 46 - “up to 200 bara”, para. 47 - “compress the natural gas supply to a pressure greater than 135 bara”) to form a compressed natural gas stream (after 202; para. 10 - “to form a compressed natural gas stream”); 
a natural gas cooler (204) that cools the compressed natural gas stream (after 202) by indirect heat exchange with an ambient fluid (para. 25 - cooling includes cooling with air or water; para. 82 - “the natural gas cooler is configured to cool the compressed natural gas stream to near ambient temperature”; para. 49 - “cooling water” of cooler 204) to form a cooled compressed natural gas stream (after 204);10 
a work-producing natural gas expander (302) that expands at least a portion of the cooled compressed natural gas stream (after compression and cooling) to a pressure less than 200 bara (para. 10 - “the compressed natural gas stream is expanded in a natural gas expander to a pressure less than 200 bara”, para. 47 - “the natural as expander may reduce the pressure of the natural gas to less than 200 bara”), but no greater than the pressure15 to which the natural gas compressor (202) compresses the natural gas stream (from 20; para. 47 - “but in no event greater than the pressure to which” the natural gas is compressed to), to thereby form a chilled natural gas stream (after 302); and 
a second heat exchanger (26) that at least partially condenses (para. 44 - “the natural gas stream 24 is chilled and condensed at pressure in the second heat exchanger 26”) the chilled natural gas stream (after 302) by exchanging heat between the chilled natural gas stream (after 302) and the liquid nitrogen stream (from 14) to form an at least partially vaporized nitrogen stream (see fluid from line 27 to line 45 and leaving 26; hereafter 45 after 26);
further comprising a greenhouse gas removal unit (30) configured to remove greenhouse gas (para. 36-39) from the at least partially vaporized nitrogen stream (27), wherein the greenhouse gas removal unit (30) comprises a distillation column (32) having a heat pump condenser and reboiler system (para. 40); and further comprising 
a step of increasing a pressure and condensing temperature of an overhead stream (34) of the distillation column (32); cross-exchanging (via 40) the overhead stream (34) of the distillation column (32) and a bottoms stream (36) of the distillation column (32) to affect both an overhead condenser duty and a bottom reboiler duty of the distillation column (32); reducing a pressure of the distillation column overhead stream (34 via 42) after the cross-exchanging step (via 40) to produce a reduced pressure distillation column overhead stream (43); and separating (via 44) the reduced pressure distillation column overhead stream (43) to produce a first separator overhead stream (45), wherein the first separator overhead stream (45) is gaseous nitrogen (para. 39) that exits the greenhouse gas removal unit (30) having the greenhouse gas removed therefrom (para. 39).
Pierre also teaches a first heat exchanger (64); the first heat exchanger (64) providing heat exchange between the at least partially vaporized nitrogen stream (45 after 26) and natural gas (20).
But Pierre does not teach that the first heat exchanger (64) is located, relative to the cooled compressed natural gas stream (after 204), between the natural gas cooler (204) and the natural gas expander (302), to form an additionally cooled and compressed natural gas stream (before 302).  
However, the teachings of Pierre suggest that the first heat exchanger may be located in a variety of locations (see figures 1-6 and various locations of first heat exchanger 64).  Further, Pierre explicitly teaches that the effect of providing the first heat exchanger (64) in different locations relative to the natural gas stream is understood (para. 49 - see the tradeoffs in the temperature of the nitrogen and natural gas are understood and its impact on the cost of operations).  This information from Pierre suggests that in situations and locations where ambient cooling fluids are inexpensive, that the refrigeration capacity of the at least partially vaporized nitrogen stream could be gainfully employed elsewhere.  Further, it is well known to provide cooling to a natural gas stream that has been compressed and after-cooled as taught by either of Turney or Guillard.  
Turney teaches (Fig. 2 at least) cooling a cooled compressed natural gas stream (142) that has been compressed (before 140) and after-cooled (see 140) with a vaporized and expanded nitrogen (see nitrogen expanded and used to provide cooling) before expanding the natural gas (see 120).  Alternatively to Turney, Guillard teaches (see figures 1-3 and whole disclosure) liquefying natural gas by compressing natural gas (in 132) cooling the compressed natural gas with an aftercooler (134; para. 40) to form a cooled compressed natural gas stream (after 134) and then cooling the cooled compressed natural gas stream (after 134) by indirect heat exchange with an at least partially vaporized nitrogen that has been expanded in a turbine (137) and venting the nitrogen (see line 124 or 224).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the first heat exchanger (64) of Pierre to at least be located to cool the cooled compressed natural gas stream after the natural gas cooler (204) and before the natural gas expander (302) by heating the at least partially vaporized nitrogen stream (45 after 26) from the second heat exchanger (26) for the purpose of improving the LNG liquefaction performance of the system and method by reducing the temperature of the natural gas prior to expansion with the available cooling of the nitrogen vapor (45 after 26) and to provide the higher temperature cooling with the aftercooler (204) in situations and locations that have inexpensive aftercooler fluids available.
In regard to claims 2, 3, 18, Pierre teaches the natural gas compressor (202) compresses the natural gas stream (from 20) to greater than 200 bara (para. 46, 47); Pierre, as modified, teaches that the natural gas expander (302) expands the additionally cooled compressed natural gas stream (from the modified first heat exchanger as explained above) to less than25 135 bara (para. 47).  
In regard to claim 4, Pierre teaches that the liquid nitrogen supply (14) is produced at a different location than the liquefied natural gas production system (para. 5, 6) and transported as a liquid to the liquefied natural gas production system (para. 5, 6).
In regard to claim 5, Pierre teaches that the at least partially 30  vaporized nitrogen stream (27, 45 after 26) is released to an environment (para. 42) after passing through the first- 29 -  heat exchanger (modified first exchanger explained above).  
In regard to claim 6, Pierre teaches that the first heat exchanger (64) comprises at least one printed circuit heat exchanger (para. 28). 
In regard to claim 7, Pierre teaches at least one expander service (28, 60, 62) that reduces the pressure of the at least partially vaporized nitrogen stream (27), wherein an inlet stream (29) of the distillation column (32) is an outlet stream (see 29 comes from 28) of a first (28) of the at least one expander service (28, 60, 62)
 In regard to claims 11, 22, Pierre teaches that the natural gas cooler (204) is fully capable of cooling the compressed natural gas stream (after 202) to near ambient temperature (para. 49, 82); further it is obvious to provide cooling to near ambient to reject heat to the environment as desired.
In regard to claim 24, Pierre teaches that the liquid nitrogen supply (14) is produced at a different location than the liquefied natural gas production system (para. 5, 6) and transported as a liquid to the liquefied natural gas production system (para. 5, 6).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 30, 2022